

gp1logoa05.gif [gp1logoa05.gif]


Aircraft Usage Policy


Revised: November 8, 2017




I.
POLICY



This policy governs the use of commercial and private Group 1 corporate aircraft
(the "aircraft") by Group 1 associates and their guests. Any use of the aircraft
must be approved by the Chairman of the Board or the President and CEO of Group
1 Automotive.


II.
GUIDELINES ON USAGE



A.
General. Aircraft use is generally restricted to company business, or
entertainment related to company business. Personal use of the aircraft is
discouraged due to unfavorable IRS deductibility, compensation, and disclosure
treatment (see Appendix A). In exigent circumstances, personal use of the
aircraft shall be considered by and require the approval of the Chairman of the
Board and the President and CEO of Group 1.



B.
Supplement to Commercial Air Travel. Private aircraft should be used to
supplement commercial air travel. Common sense should be employed when planning
travel so that use of corporate aircraft hours is maximized.



C.
Upgrades. Upgrades of aircraft should be limited to situations where seating
capacity and/or range are considerations. Any proposed upgrade should be noted
on the Aircraft Request Form and approved by the person approving the use of the
aircraft.



D.
Primary Service Area; Other Limitations. Aircraft operations are limited to the
Primary Service Area of the Fractional Interest Program (all of the contiguous
United States, southern Canada, Mexico, and portions of the Caribbean). In
addition, aircraft operations are currently limited to FAR Part 135 operations,
which impose certain restrictions on runway length and weather reporting
capability at the destination airfield. Most primary and regional airports will
meet FAR Part 135 requirements; however, in certain cases, these restrictions
may require the selection of an alternate destination airfield.



E.
Corporate Risk. Those responsible for planning and/or booking a trip should
consider who is traveling on the aircraft from a corporate risk perspective.
Situations in which a number



1



--------------------------------------------------------------------------------




of top executives or board members are traveling together should be avoided. A
point system will be used to determine who may fly together on either Group 1
corporate aircraft or any commercial flight (domestic or international) (see
Appendix B). In addition to the point system set forth on Appendix B, it shall
be expressly prohibited for the Chief Executive Officer to travel on any
aircraft (private or commercial) with either the President (if different than
the CEO) or the President-US Operations. Additionally, no more than three
non-CEO directors may travel on the same private aircraft with the Chief
Executive Officer, and no more than four directors should travel together on the
same private aircraft.


III.
COORDINATING TRAVEL; APPROVAL



A.
Travel Coordinator. All travel must be coordinated through the office of the
President and CEO. Every attempt should be made to coordinate travel
arrangements at least 48 hours in advance.



B.
Requests; Approval. Requests for use of the aircraft shall be submitted by
completing an “Aircraft Request Form” (see Appendix C) to the appropriate
approving person. Use of the aircraft by Group 1 associates must be approved by
the Chairman of the Board or the President and CEO. Use of the aircraft by
members of the Board of Directors of Group 1 must be approved by the Chairman of
the Board.



C.
Notice of Upcoming Trips. The office of the President and CEO will publish a
notice of upcoming trips to company officers, so that if there is a business
need for other employees to travel to that destination, they may be considered
for transport.



D.
Trip Log. The office of the President and CEO will maintain a trip log to track,
with respect to each trip, the date, destination(s), business purpose, and
passengers.



IV.
OTHER MATTERS



A.
Regulation; Group 1 Policy. Aircraft passengers must abide by all jurisdictional
laws and regulations, fractional program terms and conditions, as well as all
Group 1 corporate policies.



B.
Logistics. Passengers should arrange to be at the departure location at least 15
minutes prior to the assigned departure time. Delays can add unnecessary expense
to the program. Travelers are encouraged to travel “light” as there are weight
and luggage space restrictions on smaller aircraft.





2



--------------------------------------------------------------------------------




C.
Ground Transportation; Catering. Ground transportation and in-flight meals can
be coordinated through the travel coordinator. Ground transportation should be
limited to taxi, rental car or town car service (no limousines).







3



--------------------------------------------------------------------------------


Appendix A




Personal Use of the Aircraft


Where the company-provided airplane is used for personal purposes (including
entertainment) by employees, their relatives or other individuals accompanying
them, the value of the trip(s) must generally be included in the taxable income
of the employee, unless the individual repays the company using a method
generally acceptable to the IRS (SIFL rate). In November of 2007, the
Compensation Committee of the Board approved the personal use of the aircraft by
Earl Hesterberg, the President and CEO, for up to 40 hours per year, provided
that Mr. Hesterberg reimburse the company using the generally accepted rate
cited above.


The Jobs Creation Act of 2004 added a provision to limit the company’s
deductions in the case of personal use by specified individuals (including
corporate officers) of corporate aircraft to the amount the individual includes
as taxable compensation. Based on IRS procedures, companies must determine all
expenses relating to the aircraft based on occupied seat hours or occupied seat
miles flown, and allocate these expenses to any personal use by specified
individuals, their relatives and other companions.


Where a spouse, dependent or other individual accompanies the employee on a trip
that is a qualified business trip for the employee, their expenses will be
considered personal and therefore taxable to the employee unless it can be
established that there was a bona fide business purpose for them to make the
trip (and substantiation requirements are met). This is a facts and
circumstances determination, to be determined by the Chairman of the Board and
President and CEO.


Where expenses for the personal use of a company aircraft are attributable to an
employee that is subject to the excess compensation limitations under Section
162(m) of the Internal Revenue Code of 1986, the company’s deduction will be
disallowed to the extent that the employee’s income (including the expenses
attributable to personal use of the aircraft) exceed the annual $1 million
excess compensation threshold.






4

--------------------------------------------------------------------------------


Appendix B




gp1logoa05.gif [gp1logoa05.gif]


Points System for Determining Flight Risk


In determining who may fly together on the aircraft, consideration must be given
to succession risk. The following point system will help determine if passengers
should be scheduled on alternative forms of transportation to minimize these
risks. Any score over 100 requires the approval of the Chairman of the Board of
Directors. Absent such approval, the trip planner shall be required to
re-schedule the trip to get the score below 100.




Position                Points per passenger


CEO and/or President                50
Board Member                15
President, U.S. Operations            25
Executive Vice President            25
Senior Vice President                25
Vice President (two or less)            15
3rd or 4th Vice President             25




TOTAL                    ____








5

--------------------------------------------------------------------------------


Appendix C


gp1logoa05.gif [gp1logoa05.gif]


Aircraft Request Form


Name:                             Request to Upgrade Aircraft to Type:
Department:                                                 
Date of Proposed Trip:                 Reason: Range Capacity (circle one/both)



--------------------------------------------------------------------------------



Business purpose of proposed trip:
                                                                                                        


Leg 1:


 
 
City, State
 
Airport
Origin:
 
 
 
 
Destination:
 
 
 
 



Passengers:
                                                                                                        


Ground Transportation:                 Catering:                 


Leg 2:


 
 
City, State
 
Airport
Origin:
 
 
 
 
Destination:
 
 
 
 



Passengers:
                                                                                                        


Ground Transportation:                 Catering:                 


Leg 3:


 
 
City, State
 
Airport
Origin:
 
 
 
 
Destination:
 
 
 
 



Passengers:
                                                                                                        




6

--------------------------------------------------------------------------------

Appendix C


Ground Transportation:                 Catering:                 




Date:                     Approved by:                         
CEO or Chairman (only)


7